Citation Nr: 1007959	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-26 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Whether the appellant is entitled to an extension of her 
delimiting date for Dependents Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The appellant is the spouse of the Veteran who had active 
military service from December 1968 to November 1969.  This 
matter has come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 decision of the RO which denied 
extension of delimiting date for DEA benefits.


FINDINGS OF FACT

1.  In a September 1974 rating decision, VA granted the 
Veteran a total disability rating based on individual 
unemployability (TDIU) due to his service-connected 
schizophrenia.  In an April 1981 rating decision, VA granted 
a schedular 100 percent evaluation for the schizophrenia.   

2. In the May 1986 rating decision, VA determined that the 
total rating was permanent in nature and that basic 
eligibility for Chapter 35 benefits was established.

3.  In May 2008, an application was received from the 
appellant for DEA (Chapter 35) benefits.


CONCLUSION OF LAW

The criteria for an extension of the appellant's delimiting 
date for receipt of DEA benefits, Chapter 35, Title 38, 
United States Code have not been met. 38 U.S.C.A. §§ 3501, 
3512, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 21.3046 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  In cases such as this where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
such, review of the VA's duty to notify and assist is not 
necessary.  In cases such as this, VA is not required to meet 
the duty to notify or assist a claimant, where a claim cannot 
be substantiated because there is no legal basis for the 
claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 
Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  The Board 
notes that the appellant's contentions rest on interpretation 
of the law and, therefore, do not turn on development of the 
facts, and the VCAA has no effect on these contentions.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).

Laws and Regulations

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the spouse of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D); 
38 C.F.R. § 21.3021(a)(3)(i).

Under the rule regarding the payment of educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, for a veteran's spouse, the beginning date of 
eligibility for a spouse of a veteran with a permanent and 
total disability evaluation effective after November 30, 
1968, is the effective date of the veteran's total and 
permanent rating or the date of notification, whichever is 
more advantageous to the spouse.  38 U.S.C.A. § 3512(b)(1); 
38 C.F.R. § 21.3046(a).

Educational assistance shall not exceed 10 years after one of 
the following last occurs: (A) The date on which the 
Secretary first finds the spouse from whom eligibility is 
derived has a service-connected total disability permanent in 
nature; (B) The date of death of the spouse from whom 
eligibility is derived who dies while a total disability 
evaluated as permanent in nature was in existence; (C) The 
date on which the Secretary determines that the spouse from 
whom eligibility is derived died of a service-connected 
disability.  38 U.S.C. § 3512(b)(1); 38 C.F.R. § 21.3021(a).

The 10-year delimiting period may be extended if the eligible 
spouse or surviving spouse does the following: (1) applies 
for the extension within the appropriate time limit; (2) "was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from . . . willful misconduct;" (3) provides VA with 
any requested evidence tending to show that he/she was 
prevented from initiating or completing the program because 
of a physical or mental disability that did not result from 
the willful misconduct of the eligible spouse; and (4) is 
otherwise eligible for payment of educational assistance for 
the training pursuant to Chapter 35. 38 U.S.C.A. § 3512 
(b)(2); 38 C.F.R. § 21.3047(a)(i-iv).  An eligible spouse's 
extended period of eligibility shall be for the length of 
time that the individual was prevented from initiating or 
completing her chosen program of education. 38 C.F.R. § 
21.3047(c).

Factual Background and Analysis

The appellant seeks an extension of the delimiting date for 
her award of DEA benefits.

Shortly after his separation from service, the Veteran was 
granted service connection for schizophrenia and an initial 
30 percent rating was assigned, effective from November 18, 
1969, the day after his separation from service.  The 30 
percent rating was subsequently increased to 50 percent, 
effective from November 7, 1972.  The 50 percent rating was 
subsequently increased to 70 percent, effective from 
September 20, 1973.  In a September 1974 rating decision, a 
TDIU rating was assigned effective from April 19, 1974.  
Subsequently the TDIU rating was changed to a total schedular 
(100 percent) rating, effective from December 18, 1980.

In a May 1986 rating decision, VA determined that the total 
schedular rating for the schizophrenia was "permanent" in 
nature and established basic eligibility for DEA benefits on 
the Veteran's permanent and total disability.  As a result of 
the May 1986 rating decision, the Board finds that the 
Veteran was in fact in receipt of a total disability rating 
that was "permanent" in nature, effective May 6, 1986.

In this case, basic eligibility for DEA benefits for the 
Veteran's spouse was established from May 6, 1986.  Thus, the 
10 year delimiting period for DEA eligibility expired May 6, 
1996.  It was not until May 2008 that the appellant applied 
for DEA benefits.  Because the 10 year period of eligibility 
expired May 6, 1996, the question is whether the appellant 
was entitled to an extension of delimiting day beyond May 6, 
1996 for eligibility for DEA benefits as a spouse.

In this case, the evidence does not show that the criteria 
for extension of delimiting date for DEA eligibility were 
met.  There is no evidence that the appellant was even 
enrolled in an education program prior to May 6, 1996, and 
none of the criteria for extension of delimiting date set out 
in 38 C.F.R. §§ 21.3046, 21.3047 were otherwise met.  The 
appellant's suggestion, "this ten year limitation for 
spouses to receive educational benefits should be changed 
immediately," is without merit or any legal basis, and is 
inconsistent with eligibility outlined in the controlling 
regulation.  

The Board is aware that the appellant contends that she "was 
never told, written, or otherwise that there was ever a ten 
year limitation for receiving any benefits."  Despite the 
appellant's assertions, there is a presumption of regularity 
under which it is presumed that government officials "have 
properly discharged their official duties."  United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need 
only mail notice to the last address of record for the 
presumption to attach).  This presumption of regularity in 
the administrative process may be rebutted by "clear evidence 
to the contrary." Schoolman v. West, 12 Vet. App. 307, 310 
(1999).  A statement of an appellant, standing alone, is not 
sufficient to rebut the presumption of regularity in RO 
operations.  Thus, the appellant's assertion that she did not 
receive notice of the ten year limitation for receiving 
education benefits, can not and does not rebut the 
presumption of administrative regularity.  

For these reasons, the Board finds that the appellant is not 
entitled to an extension of her delimiting date for DEA 
benefits beyond May 6, 1996.  To the extent that the law is 
dispositive, the claim is denied on the basis of the absence 
of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The appellant's appeal for an extension of her delimiting 
date for DEA benefits is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


